Citation Nr: 0027927	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-07 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbosacral spine. 

2.  Entitlement to an increased rating for status post 
fracture of the C6 vertebra with degenerative disc disease, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1954 to June 
1957.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

The instant issues are the ones certified for appellate 
review.  It is noted that a recent rating action has assigned 
a separate disability rating for radiculopathy of the left 
upper extremity.  No disagreement with that action is of 
record.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim on appeal 
has been obtained by the RO.

2.  It has not been shown by competent evidence that a 
current disability in the lumbosacral spine is etiologically 
related to service.  

3.  The service-connected status post fracture of the C6 
vertebra with degenerative disc disease results in severe 
limitation of motion, but not so severe as to require a neck 
brace; neither ankylosis or a demonstrable deformity of a 
vertebral body involving the cervical spine is shown; severe 
intervertebral disc syndrome is not shown.  A separate rating 
for radiculopathy of the left upper extremity has been 
assigned.

4.  There are no extraordinary factors associated with the 
service-connected cervical spine disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a lumbosacral 
spine disability.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999). 

2.  The criteria for a rating in excess of 30 percent for 
status post fracture of the C6 vertebra with degenerative 
disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes (DC) 5285, 5286, 5287, 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbosacral Spine Disability

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995).  See also Wade v. West, 11 Vet. App. 302, 306 (1998), 
wherein the Court held that the claims in that case were not 
well grounded, since although service medical records were 
missing and there was evidence of present disability, the 
record did not contain medical evidence of a causal 
relationship between the current disability and service.  
While it has been claimed by the veteran that there is a 
nexus between current lumbosacral spine disability and 
service, there is no competent objective evidence showing a 
nexus between any such disability and in-service events or 
pathology.  The veteran is not competent to establish the 
required medical nexus.  As such, the claim for service 
connection for a lumbosacral spine disability is not well 
grounded and must therefore be denied.

Summarizing the relevant evidence of record, the service 
medical records, as will be discussed in the next section, 
reflect treatment for a fracture of C6 sustained in a May 
1955 automobile accident.  While the service medical records 
are incomplete, there is no indication in the available 
service medical records that an injury to the lumbosacral 
spine was sustained in this accident, or at any other time 
during service.  

The pertinent post-service evidence includes reports from a 
December 1996 VA examination which resulted in diagnoses to 
include chronic lumbar strain.  At that time, the veteran, 
rather than attributing a low back disability to service, 
reported that he had problems with his low back beginning 
"in 1964 or 1968."  X-rays of the lumbar spine at that time 
showed degenerative spondylolysis and multilevel disc 
derangement.  

At his August 1998 hearing, the veteran contended in essence 
that his current lumbosacral spine disability is a residual 
of the in-service automobile accident that occurred in 1955.  
He also testified that a Dr. Hulnick informed him in the 
early 1960s that his lower back disability was etiologically 
related to the in-service cervical spine disability, and that 
other physicians made the same assertion in later years.  

With information and the proper release forms furnished by 
the veteran, the RO has contacted or attempted to contact a 
Dr. Alvin Hulnick and other physicians asserted by the 
veteran to have linked a low back disability to the in-
service cervical spine disability.  This development did not 
yield any positive results. 

While the contentions and testimony presented by and on 
behalf of the veteran have been considered, absent any 
independent supporting clinical evidence "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
objective evidence supporting the assertions of the veteran, 
and the earliest objective evidence of lumbosacral spine 
disability, as indicated above, is dated well after service.  
There is no clinical report of record reflecting that a 
current back disability is etiologically related to service, 
to include as a result of the 1955 automobile accident.  
Accordingly, the Board must find the claim for entitlement to 
service connection for a lumbosacral spine disability to be 
not well-grounded.  Caluza, 7 Vet. App. at 498, 506 (1995); 
Edenfield, 8 Vet. App. at 384, 388.

In making the above determination, the Board is cognizant of 
the fact that the service medical records appear to be 
incomplete.  However, the Court has held that in cases such 
as this, in which service medical records are missing and 
there is evidence of present disability but no medical 
evidence of a causal relationship between the current 
disability and service, the claim for service connection is 
not well grounded.  Wade, 11 Vet. App. at 302, 306.  

The Board, in finding the claim for service connection at 
issue to be not well grounded, has considered the obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim.  The Board concludes that this obligation to the 
veteran was fulfilled by the RO to the extent that it 
notified the veteran by rating action, statement of the case 
and supplemental statement of the case of the evidence 
required for a well-grounded service connection claim.  
Moreover, the RO has undertaken extensive development, to 
include efforts to obtain the reports from the physicians 
named by the veteran at his August 1998 hearing claimed to 
have found a link between the in-service automobile accident 
and a lumbosacral spine disability.  As noted above, these 
efforts were not successful, and there is no indication that 
there are medical reports that are available which would show 
the required nexus between a current lumbosacral spine 
disability and symptomatology or pathology incurred during 
service.      

Finally, the Board recognizes that it has denied the veteran 
claim for service connection on a different basis than that 
of the RO.  Therefore, pursuant to Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993), the Board has thus considered whether 
this action will result in any prejudice to the veteran.  
However, the Court has held that when the agency of original 
jurisdiction does not specifically address the question of 
whether a claim is well grounded, but proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

II.  Cervical Spine Disability

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for his service-connected cervical spine disability is 
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) 
(West 1991).  The Board also finds that all relevant facts 
with respect to this claim have been properly developed, and 
that all evidence necessary for equitable resolution of the 
increased rating claim on appeal has been obtained.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Residuals of a vertebral fracture without cord involvement 
that result in abnormal motion requiring a neck brace 
warrants a 60 percent rating.  38 C.F.R. §4.71a, DC 5285.  DC 
5285 also provides that when the criteria for a 60 or 100 
percent rating under this diagnostic code are not met, the 
disability is to be rated in accordance with definite limited 
motion, adding 10 percent for demonstrable deformity of a 
vertebral body. 

Complete bony fixation of the spine in a favorable angle 
warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5286. 

When there is unfavorable ankylosis in the cervical spine, a 
40 percent evaluation is assigned.  If there is favorable 
ankylosis in the cervical spine, a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, DC 5287.

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, DC 5290.

Moderate disability due to intervertebral disc syndrome 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5293.  Severe disability due to recurring attacks of 
intervertebral disc syndrome with intermittent relief 
warrants a 40 percent disability rating.  Id.  

It is noted that the rating assigned herein is the initial 
rating assigned.  As such, under the guidance of the Court, 
consideration is to be given to "staged" ratings for the 
entire time period involved.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the RO has considered all the pertinent 
evidence and has assigned ratings for the entire time in 
question, the Board can proceed to review the case without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

With the above criteria in mind, the relevant clinical and 
procedural history will be summarized.  Service medical 
records reflect treatment in May 1955 for what was described 
as a simple fracture of the superior articular facet of C6 
without artery or nerve involvement.  The injury to C6 was 
sustained in an automobile accident.

In conjunction with his claim filed in June 1996, the veteran 
was afforded a VA examination in December 1996.  At that 
time, the veteran stated that he has had intermittent 
problems with his neck since the in-service accident, and 
that these problems were gradually worsening, with 
involvement of the left shoulder, arm, leg and chest.  He 
reported that he took over-the-counter medication for pain, 
and that the pain became excruciating at times.  Upon 
examination of the cervical spine, there were no postural 
abnormalities or fixed deformities, and the musculature was 
unremarkable.  Range of motion testing revealed 30 degrees of 
forward flexion, 20 degrees of backward extension, 25 degrees 
of left lateral flexion, 22 degrees of right lateral flexion, 
and 45 degrees of rotation to each side.  No significant pain 
was elicited with motion, but there was "obvious" 
discomfort primarily radiating into the left shoulder.  The 
diagnosis was degenerative disc disease of the cervical spine 
with radiculopathy involving the left upper extremity.  

A December 1996 VA X-ray of the cervical spine showed 
degenerative spondylosis, lower cervical disc degeneration 
and bilateral radicular osteophytic encroachment.  A VA 
Magnetic Resonance Imaging (MRI) of the cervical spine 
conducted in January 1997 showed multilevel spondylosis, most 
prominent at C5-C6, with anterior spinal stenosis and left 
neural foraminal encroachment.  There was no evidence of a 
herniated disc, cord compression or atrophy.  

Based on the evidence summarized above, service connection 
for a cervical spine disability was granted by a March 1997 
rating decision.  A 20 percent rating was assigned under DC 
5285-5293.  

Additional evidence includes VA outpatient treatment records 
dated through July 1998 reflecting treatment for chronic neck 
pain with radicular symptoms.  
Also of record are reports from a VA examination conducted in 
March 1998, at which time the veteran complained about 
constant pain in his cervical spine that requires medication.  
He denied any significant weakness or stiffness.  It was 
reported that the veteran wore a neck brace intermittently 
and that he used a TENS unit, principally at night.  The 
examination again revealed no fixed deformity or postural 
abnormalities.  Range of motion testing elicited pain and a 
decreased range of motion when compared to the December 1996 
VA examination.  Consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examiner stated that when 
measuring the cervical spine motion, consideration was given 
to the degree to which limitation of motion was limited by 
such symptomatology as pain, fatigue, weakness and 
incoordination.  

The neurological examination conducted in March 1998 revealed 
deep tendon reflexes of "+2/4" equal and symmetrical 
bilaterally.  There was some decreased sensory perception and 
significantly decreased strength in the left upper extremity.  
Strength in the left hand was also reduced, and the examiner 
attributed the veteran's radiculopathy in the left upper 
extremity to his cervical spine disability.  

At his August 1998 hearing, the veteran stated that he has 
not been able to work since 1990 due to his cervical spine 
disability.  He contended that his cervical spine disability 
included headaches and pain that radiated to his left 
shoulder, down the left arm and into his left hand.  He 
stated that on occasion his left arm and shoulder go 
completely numb.  The veteran stated that the pain interfered 
with his ability to sleep, and that the pain requires 
medication.  

Following the above, a January 1999 rating decision increased 
the rating assigned under DC 5285-5290 to 30 percent.  This 
rating was assigned to the effective date of the grant of 
service connection.  It was indicated that this increase was 
due to solely to severe loss of motion with pain rather than 
upon evidence of a demonstrable deformity of a vertebral 
body.  This rating action also assigned a separate 20 percent 
rating under DC 8512 for radiculopathy of the left upper 
extremity.  This rating was also assigned effective the grant 
of service connection for the cervical spinal pathology.

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that the 30 percent rating 
currently assigned under 5285-5290 contemplates severe 
limitation of motion.  Therefore, because the highest 
assignable rating for limitation of motion of the cervical 
spine under DC 5290 is 30 percent, increased compensation for 
limitation of motion cannot be assigned.  As for increased 
compensation under DC 5285, while reference has been made to 
"intermittent" use of a neck brace, the objective evidence 
does not reflect such severe limitation of motion as to 
require the use of a neck brace as required for a 60 percent 
evaluation.  Attention in this regard is directed to the 
range of motion findings of record, which, although 
reflective of severe limitation of motion, nonetheless do not 
show such abnormal motion as to require a neck brace.  
Finally with regard to DC 5285, the clinical reports clearly 
indicate that there is no cord involvement or demonstrable 
deformity of a vertebral body, thereby precluding entitlement 
to increased compensation on these bases.    

The Board has also considered whether increased compensation 
may be warranted under another diagnostic code.  No ankylosis 
is demonstrated, and increased compensation thus cannot be 
granted under DC 5286 or DC 5287.  As for increased 
compensation under DC 5293, "severe" symptomatology due to 
intervertebral disc syndrome would have to be shown.  While 
the most recent VA examination demonstrated some loss of 
sensory functioning due to the cervical spine disability, 
there is nothing in the record to suggest that this results 
in "severe" disability.  It is also noted that neurological 
disability in the left upper extremity shown upon the most 
recent VA examination is compensated by the 20 percent rating 
assigned under DC 8512.  Finally, as indicated above, the VA 
examiner who conducted the most recent examination considered 
the principles enumerated in DeLuca, and the Board finds no 
evidence which would warrant increased compensation under 
these principles.  

The Board has found that the criteria for an increased rating 
under the provisions of the Ratings Schedule are not met.  
Notwithstanding these provisions, however, increased 
compensation can also be granted on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected cervical spine disability 
is demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  As noted, the veteran has contended that he 
is not able to work due to his cervical spine disability. The 
clinical evidence does not show that this disability is so 
severe as to preclude employment, however.    

Weighed against the "negative" clinical objective evidence 
discussed above is the more subjective "positive" evidence 
represented by the written contentions and oral testimony of 
record asserting a more severe level of cervical spine 
disability than has been clinically demonstrated.  Particular 
consideration was given to the assertion that the cervical 
spine disability precludes employment.  The Board finds the 
veteran's assertions in this regard, however, to not be 
supported by the clinical evidence of record, and that the 
probative weight of the "negative" clinical evidence 
outweighs that of the "positive."  See Francisco v. Brown, 
7 Vet. App. 55 (1994); Espiritu, 2 Vet. App. at 492, 495.  
Accordingly, the claim for an increased rating for the 
service-connected cervical spine disability must be denied. 


ORDER

The claim for entitlement to service connection for 
disability of the lumbosacral spine is not well grounded and 
is therefore denied.  

Entitlement to a rating in excess of 30 percent for status 
post fracture of the C6 vertebra with degenerative disc 
disease is denied. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

